-net

 

 

 

 

 

 

Select Search Method... v
Judicial Links | eFiling | Help | ContactUs | Print GrantedPublicAccess Logoff MARK_S JOHNSON
' Cage | Parties & ) Docket { Charges, Judgments { Service | Filings | Scheduled ~~" Civil __{ Garnishments/_
ade ye | Entries & Sentences Information| Due | Hearings & Trials | Judgments Execution
Click here to eFile on Case Sort Date Entries: Pe cending Display Options: ll Ent ,
Click here to Respond to Selected Documents nines

O Ascending

06/15/2021 () Notice of Service
Affidavit of Service.
Filed By: SHAUN CRAIG BROEKER
On Behalf Of: FONN ENTERPRISES LLC
( Summons Personally Served

Document ID - 21-SMOS-613; Served To - GOLISH, MARK; Server - ; Served Date - 07-JUN-21;
Served Time - 00:00:00; Service Type - Sheriff Department; Reason Description - Served

02/25/2021 (| Summ Issd- Cire Pers Serv O/S
Document ID: 21-SMOS-613, for GOLISH, MARK.

02/17/2021 (] Jury Trial Scheduled
Scheduled For: 08/23/2021; 9:00 AM; MICHAEL FRANCIS STELZER; City of St. Louis

02/10/2021 () Judge/Clerk - Note
The summons was not issued due to a request to hold service.

02/09/2021 () Filing Info Sheet eFiling
Filed By: SHAUN CRAIG BROEKER
(1 Pet Filed in Circuit Ct
Petition; Exhibit A; Exhibit B; Exhibit C.
Filed By: SHAUN CRAIG BROEKER
On Behalf Of: FONN ENTERPRISES LLC

() Judge Assigned

 

Case.net Version 5.14.17.7 Return to Top of Page Released 05/13/2021

EXHIBIT

ri

 

 
2122-CC00306

IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS

 

 

STATE OF MISSOURI
FONN ENTERPRISES, LLC, )
)
Plaintiff, )

) Case No.

Vv. )

) Division No.
MARK GOLISH, )
)
Serve: )
3820 Highway 145 South )
Harrisburg, Illinois 62946 )
)
Defendant. )
)
HOLD FOR SERVICE )

PETITION

Plaintiff Fonn Enterprises, LLC (“Plaintiff”) for its Petition against Defendant Mark Golish

(“Golish”), states as follows:
I. THE PARTIES

1. Plaintiff is a limited liability company organized under the laws of Missouri, in
good standing in Missouri, and doing business in Cape Girardeau County, Missouri.

2. Upon information and belief, Golish is a resident of Illinois.

Il. JURISDICTION AND VENUE

3. This Court has jurisdiction because Golish received medical care and treatment
from Midwest Neurosurgeons, LLC (“MWNS”) and Midwest Surgery Center, LLC (““MWSC”)
(collectively, “Fonn Medical Providers”) within the State of Missouri. The Fonn Medical
Providers assigned their rights to payment for the goods and services they provided to Golish (from
which this action arises) to Plaintiff on May 28, 2019.

4. Venue is proper under Mo. REV. STAT. § 508.010.

 
II. FACTUAL BACKGROUND
5. On or about February 17, 2010, Golish signed and delivered to the Fonn Medical

Providers a contract, the relevant portion of which is reproduced below:

 

Authorization and Release:

l certify that | have read and understand the above information to the best of my knowledge. The above questions have
been accurately answered. | understand that providing incorrect information can be dangerous to my health. | authorize
the doctor to release any information including the diagnosis and the records of any treatment or examination rendered
to me or my child during the period of such healtheure to third party payers and/or health practitioners. I authorize and
request my insurince company to pay directly to the doctor or medical group insurance benefits otherwise payable to
me. T understand that my health insurance carrier may pay less than the actual bill for services. T agree to be responsible
for payment of all services rendered on my behalf or my dependents.

SIGNATURE: 4) a, Aabwe 4 DATE 2 Pp

LATE CHARGES. if] do not pay the entire new balance within 25 dayy of the monthly billing date, a late charge
of 1.5 % an the balance then unpaid an owed will be assessed each month [if allowed by law). In the cuse of default on
payment of this account, | agree to pay collection costs and reasonable attorney fees incurred in atienmpting to collect
on this amount or any future outsianding accowu balances.

 

 

 

(the “Contract’”). Golish signed a second contract on April 24, 2017.!

6. On various dates going back to February 10, 2011, Golish appeared at the Fonn
Medical Providers’ place of business, and requested and received care and treatment for various
injuries.

7. The Fonn Medical Providers received payments towards some of its charges for
treating Golish’s injuries. Many of the Fonn Medical Providers’ charges remain unpaid however,

in whole or even in part.

 

' A full copy of the Contracts are not attached to this Petition because they contain confidential
and personal information protected by the Health Insurance Portability and Accountability Act.

-2-

 

 

 

 
8. The principal amounts of the unpaid charges for the medical care and treatment
provided by the Fonn Medical Providers to Golish on or after February 10, 2011 for MWNS total
$118,492.15 and for MWSC total $6,948.00, and are reflected in Exhibit A attached hereto.

9, The accrued interest on those unpaid principal balances are as of the date of this
filing, $120,106.88 for MWNS and $4,513.03 for MWSC.

10. Interest continues to accrue on the unpaid medical expenses Golish incurred at the
rate of $34.37 per day.

11. On May 28, 2019, Dr. Sonjay Fonn on behalf of MWNS, executed an Assignment
of Accounts Receivable that transferred, conveyed, and assigned to Plaintiff “all of its right, title
and interest in and to all accounts receivable from Mark Golish, being in the principal amount of
One Hundred Seventy Thousand Five Hundred Twenty-Nine Dollars and Five Cents
($170,529.05), more or less, including any contract rights related thereto.” A true and accurate
copy of MWNS’s Assignment is attached hereto as Exhibit B.

12. Also, on May 28, 2019, Dr. Sonjay Fonn on behalf of MWSC, executed an
Assignment of Accounts Receivable that transferred, conveyed, and assigned to Plaintiff “all of its
right, title and interest in and to all accounts receivable from Mark Golish, being in the principal
amount of Six Thousand Nine Hundred Forty-Eight Dollars ($6,948.00), more or less, including
any contract rights related thereto.” A true and accurate copy of MWSC’s Assignment is attached
hereto as Exhibit C.

13. Golish agreed that he was ultimately responsible for payment in full for the charges

related to the treatment that was later assigned to Plaintiff.

 

* The service date and CPT Codes have been redacted from Exhibit A for privacy reasons.

-3-

 

pos

 

 

 
14. Neither Golish nor any other person acting on behalf of Golish has paid any portion
of the amounts described in Paragraph 8 above.

15. All of the outstanding and unpaid charges described in Paragraphs 8 above are past
due and payable.

IV. CLAIM
BREACH OF CONTRACT

16. _ Plaintiffrealleges and incorporate Paragraphs | through 15, inclusive, as if set forth
fully herein.

17. By entering into the Contracts with the Fonn Medical Providers, Golish agreed he
was responsible for payment for all services rendered to him by the Fonn Medical Providers.

18. The Assignments executed by the Fonn Medical Providers transferred the right to
collect under the Contracts to Plaintiff.

19. Golish received medical care and treatment from the Fonn Medical Providers for
which charges in the amount of $118,492.15 for MWNS and $6,948.00 for MWSC remain unpaid.

20. Plaintiffs assignors/predecessors in interest fully performed all of their obligations
under the Contracts prior to assigning their rights to Plaintiff.

21.  Golish breached the Contracts by refusing to pay the amounts owed for the medical
care and treatment provided by the Fonn Medical Providers, in the amounts identified in Exhibit
A.

22. Asa direct result of Golish’s breach of contract, Plaintiff has incurred damages in
the sum of $125,440.15 in unpaid principal plus $124,619.91 in accrued interest.

WHEREFORE, Plaintiff Fonn Enterprises, LLC prays that judgment be entered in its favor

and against Defendant Mark Golish for the sum of not less than $250,060.06, together with interest,

 

 

 
Case: 4:21-cv-00758-NCC Doc. #: 1-1 Filed: 06/23/21 Page: 6 of 14 PagelD #: 10

 

costs, and attorneys’ fees, and such other and further relief to which they may each be entitled
under the circumstances.

Respectfully Submitted,

THOMPSON COBURN LLP

By: /s/Shaun C. Broeker
Kenton Knickmeyer, #29158
Shaun C. Broeker, #65804
One US Bank Plaza Be
St. Louis, MO 63101 "3
(314) 552-6000 :
kknickmeyer@thompsoncoburn.com *
sbroeker@thompsoncoburn.com .

Attorneys for Plaintiff Fonn Enterprises, LLC

 
 

 

V LIGIHXa

 

 

 

  
 

 

  
     

 

   
       

 

    
  

 

    
        

 

           

 
    

  

 

 
 

  

  
  

 

   
      

  

 

  
  

 

    
    

 

 

 

   
      

  

 

    
  

 

  
         

   
 

 

 

 
   

 

   
      

  

 

    
  

 

   
      

 

   
     

  
 

 

 
    

  

 

 

 
    

  

 

   
 

 

 
       

  

 

 
   

  
 

 

 
    

  

 

 
    

  

 

 
       

 

     

 
 

 

  

 

 

 

LLIO TIS 00'F0S‘Z1$ 00°0$ 00°0$ 00°r0S‘ZI$
€O'8EP'SIS OS LOZ 9IS 00°0$ 00°0$ 0S 10z‘91$
[8L89L$ 00°890°8$ 00°0$ 00°0$ 00'890°8$
8Z'6SL'LS 00'Er 1'8$ 00°0$ 00°0$ 00°€F1'8$
67 7S or7$ 00°981$ 09°6$ 00'861$
Oe PIs 00'STS 00°09$ 00°S9$ 00 0rI$
8S°rI$ 00'STS 00'09$ 00°S9$ 00°0FTS
z8rs S6r$ 50'0r$ 00°0$ 00°Sr$
9L9b$ 00'8r$ 00°0$ 00°0$ 00'8r$
6L'6$ SO'0I$ ES ELS Zy'el$ 00°L6$
roles sd 00'8r$ 00°0$ 00°0$ 00°8¢$
OLrIS 00°STS 90'LrI$ 6 1E$ 00'F61$
8r'bE0'Z$ 00°9L0°7$ 00'0$ 00°0$ 00°9L0°7$
8h bE0'C$ 00°9L0°7S 00°0$ 00°0$ 00°9L0°7$
Z7'Z08'T$ 00°6E8'TS 00'0$ 00'0$ 00°6£8'T$
eV Ly$ 00'8r$ 00°0$ 00°0$ 00'8r$
EL bI$ 00'STS 90° LPS ro LE$ 00°F61$
68'01$ 00'1T$ 00'0$ 00°0$ 00°11$
6801S 00 TTS 00'0$ 00'0$ 00°11$
press 00°€7$ 00°0$ 00°0$ 00°€7$
ross 00°9$ 00°0$ 00°0$ 00°9$
oslr$ 00°8P$ 00°0$ 00°0$ 00°8r$
86 161$ 00'F61$ 00°0$ 00°0$ 00°r61$
resis 00°97L$ 00'0$ 00°0$ 00°97ZL$
LL'801'v$ OO'ZSTPS 00°0$ 00°0$ 00°7S1'P$
SS 6I8TS 00°6E8'TS 00'0$ 00°0$ 00°6£8'I$
roves | 006s 000s

 

 

107 6 IENIGaT .
JO SV Peg 38010]

SHOUVHD AOIANHS HSITOD MAVN

90€0099-2212

 
 

OL OZT$
99 0Z1$
LETS
168 rZ1$
€8°7I$
J63°Z1$
LP LTS
Or ZLI$
01 060°T$
ZS 667$
106° 1Z1$
89° 6TI1$
H6L°LOI$
98° LOT$
99°607$
O'OLT$
ST OETS
co ETS
So'Or$
OL €1$

ES r$

v6 CP$
STOI$
PS'CT$
19°6$

LE prs
€9°6$

or rs
97 HF
169'°6$

PL prs
IZ 97O1$
JOC OOT‘9$
CO 8Er‘SI$
LT 619‘S$
68° £€L'r$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00'LrI$ 00°0$ 00°0$ 00'LrI$
0O'LPI$ 00'0$ 00°0$ 00'LrI$
00°ST$ 00°L9$ 00°S9$ 00'LYI$
00'LrI$ 00'0$ 00°0$ OO'LPI$
00°ST$ 00°L9$ 00°S9$ 00'LrI$
00°ST$ 00°L9$ 00°S9$ 00'LrI$
OO'LPI$ 00'0$ 00°0$ 00 LrI$
00°861$ 00'0$ 00°0$ 00°861$
00°77 T$ 00'°0$ 00'0$ 00° 7S7'1$
00'rrE$ 00'0$ 00°0$ 00'rre$
00°OrTS 00°0$ 00°0$ 00'0r1$
00'LrI$ 00°0$ 00°0$ 0O'LrI$
00°7ZT$ 00'0$ 00°0$ 00°7Z1$
00°77I$ 00'0$ 00°0$ 00'7ZI$
00°'LET$ 00°0$ 00°0$ 00'LET$
00'LrI$ 00'0$ 00°0$ OO'LETS$
00° LTS 00'0$ 00°0$ 00° LrI$
00°STS$ 00'09$ 00°S9$ 00°0rT$
00'11$ 00'0$ 00°0$ OO'TT$
00'sT$ 00'09$ 00'S9$ 00'0r1$
S6'r$ S0'Or$ 00°0$ 00'Sr$
00°8r$ 00°0$ 00°0$ 00°8r$
OO'TIS$ 00°0$ 00°0$ 00'TI$
00'ST$ 00'09$ 00°S9$ 00'0rI$
or 01$ 09° 7ZI$ 00°0$ 00°€7$
00°8r$ 00'0$ 00°0$ 00'8r$

Or 0I$ 09°7I1$ 00°0$ 00'€7$
00°8r$ 00'0$ 00°0$ 00°8r$
09'r$ 00°09$ Or'SL$ 00°0rTS$
Or'OI$ 09°71$ 00°0$ 00°€Z$
00°8r$ 00'0$ 00°0$ 00°8r$
00° T80°T$ 00°0$ 00°0$ 00 T80°T$
00°9tr‘9$ 00'0$ 00°0$ 00°97r'9$
0S L07‘91$ 00°0$ 00°0$ 0S 10Z°91$
00°L68°S$ 00'0$ 00°0$ 00°L68°S$
00°896'r$ 00°0$ 00°0$ 00°896'r$

 

 

 

 

 

 
LSHYALNI TVLOL — 00°8r6°9$ SLC lrO)ut Ceska RONs
foo'sst‘1s 00°8S1‘T$
HOO'SST'TS 00°8S1‘T$
HOO'8ST‘TS 00°8ST'T$
HOo'ssTTS 00'8STTS
HOO'8ST'T$ 00°8ST‘TS

00'°8S1‘T$

 

 

 

 

 

 

 

 

 

       
 

$8901071$ AUALNE TVLOL = St'z6r'slis "IVdIONId TV LOL

  
    

 

  

 

  
 

  

 

    
   

  

 

   
    

 

   
   

 

  
  

 

 
   

  
 

 

  
 

  

 

  
  

 

  
 

  

 

  
 

  

 

  
 

  

 

  
 

  

 

   
  

  

 

  
 

  

 

   
    

 

   
   

 

 
 

 

 

 

 

08'S 00°€T$ 00°0$ 00°0$ 00°€T$
9L'S$ ff OO'ETS 00°0$ 00°0$ 00°E1$
979$  OO'ETS 00'0$ 00°0$ 00°ET$
6L'IZI$ Hf O0'ESzS$ 00°0$ 00°0$ 00° €S7$
96°97$ | ess 00°0$ 00°0$ 00°9S$
f03"6S9$ Hf OO'ZEETS 00°0$ 00°0$ 00°ZEETS
IeLvII$  00°861$ 00°0$ 00'0$ 00°861$
OZ OI1S } 00°861$ 00°0$ 00°0$ 00°861$
6E L$ Hf O0'ZTS 00°0$ 00°0$ 00° ZI$
16'611$ Hf OO'HSTS 00°0$ 00°0$ 00'PSTS$
80718 lf 00°'STS 00°L9$ 00'S9$ 00°LrTS
10°799°7$ if 00°90€"ES 00°0$ 00°0$ 00°90€°E$
STPLI'SS$ f 00'9z'9$ 00°0$ 00°0$ 00°974'9$
LE 6IT'E$ HL OO'rL8°ES 00°0$ 00°0$ 00°PL8'€$
H(00°909°ET$) 08 6881S —_ |O7 LoEs 00° 1r9°S$
10°799‘7$ Hf 00°90€'€$ 00'0$ 00'0$ 00°90€°E$
LE Z6P'S$ Ht 00°173°9$ 00'0$ 00°0$ 00° TZ8°9$
LE OIL E$ Ht O0'PL8°€$ 00°0$ 00'0$ 00°rL8°E$
Jol Zrs‘p$ 00° TH9%SS 00°0$ 00°0$ 00°179°S$

 
 

 

   
 

 
Case: 4:21-cv-00758-NCC Doc. #: 1-1 Filed: 06/23/21 Page: 10 "94 29-CCO0

0306

iy
C3
Ch
ec

 

ASSIGNMENT OF ACCOUNTS RECEIVABLE
In consideration of payment in the amount of Eight Thousand Five Hundred Twenty-Six
Dollars and Forty-five Cents ($8,526,45), receipt of which is hereby acknowledged, Midwest ~

Neurosurgeons LLC does hereby transfer, convey and assign to Fonn Enterprises, LLC, all of its

right, title and interest in and to all accounts receivable from Mark Golish, being in the principal

the amount of One Hundred Seventy Thousand Five Hundred Twenty-Nine Dollars and Five Cents

 

($170,529.05), more or less, including any contract rights related thereto.
Dated this a day of May, 2019.

Midwest Neurosurgeons, LLC

 

By

 

Son Forth, D.O.
_Its\(Wlanager and CEO

 

 

EXHIBIT B

 

 

 
Case: 4:21-cv-00758-NCC Doc. #: 1-1 Filed: 06/23/21 Page: 11 of 14 23-C #15

2122-CC00306

ASSIGNMENT OF ACCOUNTS RECEIVABLE

In consideration of payment in the amount of Three Hundred Forty-Seven Dollars and
Forty Cents ($347.40), receipt of which is hereby acknowledged, Midwest Surgery Center, LLC
does hereby transfer, convey and assign to Fonn Enterprises, LLC, all ofits right, title and interest
in and to all accounts receivable from Mark Golish, being in the principal the amount of Six
Thousand Nine Hundred Forty-Eight Dollars ($6,948.00), more or less, including any contract
rights related thereto. |

Dated this?” day of May, 2019.

Midwest Surgery Center, LLC

 
  

 

 

By
Sonj onn,|D.O.
Its Manager and CEO

 

EXHIBIT C_

 

 

 

 
IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 

 

 

Judge or Division: Case Number: 2122-CC00306
MICHAEL FRANCIS STELZER

Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address:
FONN ENTERPRISES LLC SHAUN CRAIG BROEKER

ONE US BANK PLAZA
vs. | SAINT LOUIS, MO_ 63103

 

 

Defendant/Respondent: Court Address: (Date File Stamp)
MARK GOLISH CIVIL COURTS BUILDING

Nature of Suit: 10 N TUCKER BLVD

CC Breach of Contract SAINT LOUIS, MO 63101

 

 

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: MARK GOLISH

Alias:
3820 HIGHWAY 145 SOUTH
HARRIBURG, IL 62946

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, copy of

which is attached, and to serve a copy of your pleading upon the attorney for the
plaintiff/petitioner at the above address all within 30 days after service of this summons upon
you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
taken against you for the relief demanded in this action.

aE February 25, 2021 A. payne
CITY OF ST LOUIS Themen / FE

 

Date Clerk * *
Further Information:

 

Officer’s or Server’s Affidavit of Service

{ certify that:
1. | am authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).

 

3. [have served the above summons by: (check one)
L] delivering a copy of the summons and a copy of the petition to the defendant/respondent.
C] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the

defendant/respondent with , a person of the defendant’s/respondent’s family
over the age of 15 years who permanently resides with the defendant/respondent.

C] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

(name) (title),
| other:
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and sworn to before me this (day) (month) (year).

 

| am: (check one) [_] the clerk of the court of which affiant is an officer.
[_] the judge of the court of which affiant is an officer.

Lj authorized to administer oaths in the state in which the affiant served the above
(Seal) .
summons. (use for out-of-state officer)
[-] authorized to administer oaths. (use for court-appointed server)

 

Signature and Title

 

Service Fees

 

 

 

Summons $
Non Est $
Mileage $ ( miles @ $ per mile)
Total $
See the following page for directions to officer making return on service of summons.
OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 21-SMOS-613 1 of 2 (2122-CC00306) Rules 54.06, 54.07, 54.14, 54.20;

506.500, 506.510 RSMo

 

 
 

Directions to Officer Making Return on Service of Summons

A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
defendant’s/respondent’s refusal to receive the same.

Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
Unincorporated Association. Ona corporation, partnership or unincorporated association, by delivering a copy of
the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
registered agent or to any other agent authorized by appointment or required by law to receive service of process;
(4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
any person otherwise lawfully so designated.

Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
territory where such service is made.

Service may be made in any state or territory of the United States. If served in a territory, substitute the word
“territory” for the word “state.”

The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
within the state or territory where service is made.

Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
30 days after service.

 

 

 

OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 21-SMOS-613 2 of 2 (2122-CC00306) Rules 54.06, 54.07, 54.14, 54.20;
506.500, 506.510 RSMo

 
IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

it

 

 

 

 

 

 

 

Judge or Division: Case Number: 2122-CC00306

MICHAEL FRANCIS STELZER

Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address: <

FONN ENTERPRISES LLC SHAUN CRAIG BROEKER mh

ONE US BANK PLAZA oe

vs. | SAINT LOUIS, MO 63103 a

Defendant/Respondent: Court Address: (Date File Stamp)

MARK GOLISH CIVIL COURTS BUILDING

Nature of Suit: 10 N TUCKER BLVD

CC Breach of Contract SAINT LOUIS, MO 63101

 

 

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: MARK GOLISH

Alias:
3820 HIGHWAY 145 SOUTH
HARRIBURG, IL 62946

You are summoned to appear before this court and to file your pleading to the petition, copy of
which is attached, and to serve a copy of your pleading upon the attorney for the
plaintiff/petitioner at the above address all within 30 days after service of this summons upon
you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
taken against you for the relief demanded in this action.

February 25, 2021 1
CITY OF ST Louis . Than /- te

Date Clerk "7 tf

   

Further Information:
Officer's or Server's Affidavit of Service

 

| certify that:
1. Lam authorized te-gerve process in civil actions within the state or t re where the above summons was Seryed.
2. My official tileis J)EAGTNA of LUE County, [@., (state).

 

3. ve served the abové summbns by: (check one)
‘ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the

defendant/respondent with , @ person of the defendant's/respondent’s family
over the age of 15 years who permanently resides with the defendant/respondent.

(for service on a corporation) delivering a copy of the summons and a copy of the petition to
(name) (title).

 

[] other: .
served AZO Myty [YS JotTH , WAMUSA 0G. T2 6290 b (address)

in SAL WE County, _ La (state), on 0C607- | (date) at Lod id (time).
—_ ===
CHne les ‘RuaeigA7

Printed Name of Shériff or Server ri. i" . ignature of Sheriff or Server .
Subscribed and sworn to before me this [ (day) i (month) oe. cee | (year).
! am: (check one) [_] the clerk of the court of which affiant is an officer.

the judge of the court of which affiant is an officer.
OFFICIAL SEAL

[-] authorized to administer oaths in the state in which the affiant served the above
RRPSTY FULKERSON summons. (use for out-of-state officer)
Notary Public, State of illinois

ok : [-] authorized to admi ister oaths. Ce gourt-appointed server)
My Commission Expires 08-05-2022 A [tite Ail A
DS

 

 

      
     

Signature and Title

 

Service Fees

 

 

 

 

 

 

Summons  $_ BY AD
Non Est $ .
Mileage $ OO ( x miles @$,20_ per mile)
Total $_2 28
See the following page for directions to officer making return on service of summons.
OSCA (07-18) SM60 (SMOS) For Court Use Onty: Document ID# 21-SMOS-613 1 of 2 (2122-CC00306) Rules 54.06, 54.07, 54.14, 54.20:

506.500, moe Faye :

 
